Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
Applicant’s argument primarily focuses on the claimed limitation that Barry et al does not disclose or suggest that the propeller moves the deployment apparatus in a third direction different from the first direction.  This argument is not convincing since there is no distinction between the second and third directions.  Specifically, it is implicit that moving the tether management system should be in step with moving the underwater vehicle.  While the underwater vehicle (550) is moved in the claimed second direction, different from the first direction of the vessel, it is arguable that the tether management system (508) is moved in a direction similar to the second direction since paragraph 0091 suggests that the tether management system (508) is provided with a foil structure that allows for “dynamic positioning”.  
Further, nowhere in the claim 1 or 16 is there any mention that the second direction is different than the third direction.  In effect, the claims as broadly read, would suggest that the first direction is different than the second and third directions while the second and third directions not being different from each other.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Barry et al (‘714).
Per independent claims 1 and 16, Barry et al discloses a system and a method to perform a seismic survey in a marine environment.  The system (see Fig. 9) includes a tether management system (508) towed, via a first cable (504), by a vessel (502) that moves through an aqueous medium in a first direction, an underwater vehicle (550) connected, via a second cable (110), to the tether management system (508), the underwater vehicle to move in a second direction different from the first direction to deploy seismic data acquisition units (112) on an ocean bottom (118), a thruster (propeller, paragraphs 0063, 0087) coupled to the tether management system to move the tether management system in a third direction different from the first direction, and a control unit (Fig. 4) including one or more processors to instruct, based on a set of conditions (paragraph 0038, Fig. 4, optional input), the thruster to move the tether management system in the third direction different from the first direction to allow the underwater vehicle (550) to deploy at least one of the seismic data acquisition units (112) on the ocean bottom.
Per claims 2 and 17, see paragraphs 0058, 0064 and 0090.
Per claims 3 and 18, see paragraphs 0062, 0063, 0087 and 0092.
Claims 4-10, 13, 19 and 20 are implicit within the system and method disclosed in Barry et al.
Per claims 11 and 12, see paragraph 0093 and Fig. 10.
Per claims 14 and 15, see paragraphs 0087 and 0092.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl